Citation Nr: 0512973	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  00-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than April 16, 1998, 
for grant of an increased rating for hypertensive 
cardiovascular disease, currently rated at 100 percent 
disabling. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel












INTRODUCTION

The veteran had honorable active service from January 1943 to 
February 1946.

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that granted an increased (100 percent) 
evaluation effective from April 16, 1998, for hypertensive 
cardiovascular disease.  

The veteran has appealed to the Board of Veterans' Appeals 
(Board) for an effective date earlier than April 16, 1998, 
for an increased rating for hypertensive cardiovascular 
disease.

In February 2001 and in October 2003, the Board remanded the 
case to the RO for additional development.  


FINDINGS OF FACT

1.  A VA examination for Housebound Status or Permanent Need 
for Regular Aid and Attendance, which included a diagnosis of 
hypertension, was conducted on October 23, 1997 at a VA 
outpatient clinic.  

2.  From 1997 to 2002, to include April 1998, the veteran 
received treatment at VA facilities for various disorders 
including his hypertensive cardiovascular disease. 

3.  In March 1999 the RO increased the 30 percent rating in 
effect for hypertensive vascular disease to 100 percent, 
effective from April 16, 1998.

4.  The effective date for the assignment of a 100 percent 
rating for hypertensive cardiovascular disease is October 23, 
1997, which is the date of claim.   


CONCLUSION OF LAW

The criteria for an earlier effective date of October 23, 
1997 for the assignment of a 100 percent rating for 
hypertensive cardiovascular disease are met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157. 
3.4004.104, Diagnostic Code 7007 (effective prior to and on 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The RO provided a rating decision, a 
statement of the case, and a VCAA notice letter sent in May 
2004.  These documents provide notice of the law and 
governing regulations as well as the reasons for the 
determination made regarding his claim.  The veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA and 
of what evidence VA would obtain.  Quartuccio v. Principi 
16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist in 
obtaining any relevant evidence available to substantiate the 
claim.  

The Board notes that the VCAA letter was mailed to the 
veteran subsequent to the appealed rating decisions in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

In October 1988 the Board denied a claim for an increased 
rating for hypertensive cardiovascular disease, then rated as 
30 percent disabling.  This decision is final.  38 U.S.C.A. 
§ 7104(West 2002).  

Received on October 26, 1997 was a VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance.  The examination was performed on 
October 23, 1997 at a VA facility.  This report contains the 
veteran's blood pressure of 177/90.  He had a below the knee 
amputation and was mobile with a wheelchair.  He had an 
indwelling Foley catheter.  The diagnoses were status post 
below the knee amputation, acute renal insufficiency, 
diabetes, a seizure disorder, and hypertension.  

In October 1998 the RO informed the veteran that they were 
working on his claim and asked him to furnish income 
information.

Received on November 6, 1998, was a letter from the veteran 
in response to the October 1998 VA letter.  He indicated that 
it was his understanding that the form he had filed was for 
non-service connected pension.  He was service connected for 
heart disease and the amputation of his leg was a direct 
result of his service-connected disorder.  He stated that 
evidently he had misled the RO in explaining what he was 
filing for.  He was filing for an increased rating for his 
service-connected condition, to include special monthly 
compensation 

Subsequently received were VA outpatient and hospital records 
dated from 1996 to 2002, which show treatment for 
hypertensive cardiovascular disease from November 1997, to 
include April 1998.  A November 13, 1997 report mentions that 
at 0850 AM the veteran's blood pressure reading was 196/140.  
At 0912 AM, blood pressure reading was down to 158/82.  The 
veteran reported that he felt like he was having a stroke.  

Another November 13, 1997, VA report notes hypertension was 
under control and the heart had rrr (regular rate and rhythm) 
and was negative for bruits.  The lungs were CTA (clear to 
auscultation).  The assessments were diabetes mellitus, 
seizure disorder, and hypertension.  

A January 9, 1998, VA clinical report reflects gangrene of 
the left 5th toe.  Blood pressure reading was 170/82.

January 11 and January 20, 1998, VA X-rays showed mild 
cardiomegaly.  

A January 11, 1998, electrocardiogram (EKG) suggests right 
atrial enlargement. 

A January 21, 1998, EKG notes left anterior hemi block and 
"Since tracing of 01-11-98: Frontal QRS more 
counterclockwise with smaller P."  

A February 2, 1998, VA report attributes a left lower 
extremity amputation to an infectious diabetic foot ulcer.  
The veteran's blood pressure reading was 114/70.  The heart 
had rrr and the lungs were CTA.  

The veteran was hospitalized by VA from February 5 to 
February 10, 1998.  On February 7, an X-ray showed a normal-
sized heart; a February 12 X-ray showed an ectatic (distended 
or stretched, Dorland's Illustrated Medical Dictionary 526 
(28th ed. 1994)) aorta.  

On February 12, 1998, the veteran was found slumped over in a 
chair and was transported by ambulance to a VA emergency 
room.  He was hospitalized until February 24th.  On 
admission, his temperature was high (102 degrees), but no 
mention of cardiovascular status was made.  His family noted 
that the veteran had been lethargic.  

A February 25, 1998, VA report notes progress in post 
amputation rehabilitation.  The veteran could perform 
exercises and ambulate with a walker.  

An April 2, 1998, EKG notes left anterior hemi block and 
"Since tracing of 2-13-98: Frontal QRS more 
counterclockwise."  

A VA cardiovascular examination was conducted in December 
1998.  At that time the diagnosis was hypertension with 
hypertensive vascular disease (3 Mets or less).

In March 1999 the RO increased the 30 percent rating in 
effect for the hypertensive vascular disease to 100 percent, 
effective from April 16, 1998.

Analysis

VA regulations provide that except as otherwise provided, the 
effective date of an evaluation and award for pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase in compensation will be 
the date of receipt of the claim or date entitlement arose, 
whichever is later. 38 U.S.C.A § 5110(a); 38 C.F.R. § 3.400).

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred if the claim is 
received within a year from that date; otherwise the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim. 38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2)(2004), See 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the VA. 
38 U.S.C.A. § 5101(a) (West 2002).

38 C.F.R. § 3.155(a) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157 (2004).

As to reports prepared by the VA or the uniformed services, 
the date of receipt of such a claim is deemed to be the date 
of outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital. 38 C.F.R. § 3.157(b)(1) 
(2004).

The VA is required to identify and act on informal claims for 
benefits. 38 U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 
3.1(p), 3.155(a) (2004).  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  Upon receipt of an informal claim, 
if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  
Part 4. Separate diagnostic codes identify the various 
disabilities.

Diagnostic Code 7007 provides for the evaluation of 
hypertensive cardiovascular disease.  A 30 percent rating was 
warranted for hypertensive cardiovascular disease with 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, moderate dyspnea on exertion.  A 
60 percent rating required marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension of 120 
or more, which may later have been reduced, dyspnea on 
exertion, more than light manual labor precluded.  A 100 
percent rating required definite signs of congestive heart 
failure (CHF), more than sedentary employment precluded.  
38 C.F.R. § 4.104, Diagnostic Code 7007 (effective prior to 
January 12, 1998).

On January 12, 1998, the rating criteria of hypertensive 
cardiovascular disease changed.  According to 38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (2004), a 30 percent rating 
requires a workload of greater than 5 METs but not greater 
than 7 METs resulting in dyspnea, fatigue, angina, dizziness, 
or syncope, or; there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent rating requires more than one episode of acute 
CHF in the past year, or; workload greater than 3 METs but 
not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent rating requires chronic CHF, or; workload of 3 
METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent. (A note in the 
regulation indicates that one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 millimeters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used to rate the 
veteran. 38 C.F.R. § 4.104 (2004).)

The Board finds that the October 23, 1997 VA housebound and 
aid and attendance examination, which included an examination 
of the veteran's blood pressure and a diagnosis of 
hypertension, is a claim for an increased rating for his 
cardiovascular disease pursuant to 38 C.F.R. § 3.157.  The 
subsequent VA outpatient records indicate an increase in the 
veteran's symptoms culminating in the December 1998 VA 
examination which showed findings consistent with the old and 
revised rating criteria for a100 percent evaluation.  
Accordingly, the effective date for the assignment of the 100 
percent rating for the hypertensive cardiovascular disease is 
October 23, 1997, the date of the VA examination.  

However, this same evidence dies not support an effective 
date earlier than October 23, 1997.  There is no evidence of 
a claim filed between October 1988, the date of the Board 
decision and October 22, 1997.  There is no medical evidence 
of record by which it is factually ascertainable that an 
increase in disability associated with the heart disease has 
occurred within one year prior to the October 23, 1997 claim.  
The evidence is not equipoise as to warrant the application 
of the benefit of the doubt doctrine.  38 C.F.R. § 3.102 
(2004).  


ORDER

Entitlement to an earlier effective date of October 23, 1997 
for the assignment of a 100 percent rating for hypertensive 
cardiovascular disease is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


